Order appealed from reversed on the law and facts and the defendant’s application for an examination before trial of the plaintiffs Harry B. Hicks and Mary B. Hicks granted to this extent: The defendant may examine the said plaintiffs as to (1) the amount of any other fire policies on the property involved; (2) as to the items of damage claimed to have been sustained; and (3) the examination shall be held at the home of plaintiffs, Harry B. Hicks and Mary B. Hicks at West Lebanon, M. Y., on the 16th day of March, 1945, at two o’clock in the afternoon before John C. Dardess, attorney and counselor at law, who is appointed referee for that purpose. This reversal and granting of the order is without costs, and the examination shall be at the expense of defendant. All concur.